

117 S2254 IS: Montana Headwaters Legacy Act
U.S. Senate
2021-06-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2254IN THE SENATE OF THE UNITED STATESJune 24, 2021Mr. Tester introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo amend the Wild and Scenic Rivers Act to designate certain streams in the greater Yellowstone ecosystem and Smith River system in the State of Montana as components of the Wild and Scenic Rivers System, and for other purposes.1.Short titleThis Act may be cited as the Montana Headwaters Legacy Act.2.Findings; purpose(a)FindingsCongress finds that—(1)the streams designated as components of the Wild and Scenic Rivers System by the amendment made by section 4(a) are cherished by the people of the State of Montana and visitors from across the United States and around the world for their clean water, abundant fish and wildlife, spectacular natural settings, and outstanding recreational opportunities;(2)Indian Tribes have used the streams referred to in paragraph (1) for hunting, fishing, gathering, and other cultural purposes since time immemorial; (3)recreational activities (including fishing, hunting, camping, paddling, hiking, swimming, rock climbing, horseback riding, and wildlife watching) on the streams referred to in paragraph (1) and the surrounding land generate billions of dollars annually for the economy of the State of Montana;(4)the multi-billion dollar agricultural industry in the State of Montana thrives on the availability of clean water that originates in headwaters streams on Federal public land;(5)the streams referred to in paragraph (1)—(A)are national treasures;(B)possess outstandingly remarkable values; and(C)merit the high level of protection afforded by the Wild and Scenic Rivers Act (16 U.S.C. 1271 et seq.) in order to maintain the benefits provided by the streams described in paragraphs (1) through (3) for future generations to enjoy; and(6)designation of select public land segments of the streams referred to in paragraph (1) under the Wild and Scenic Rivers Act (16 U.S.C. 1271 et seq.) would recognize the importance of maintaining the values of each stream while—(A)preserving public access;(B)respecting private property rights;(C)allowing appropriate maintenance of existing infrastructure; and (D)allowing historical uses to continue.(b)PurposeThe purpose of this Act is to designate certain segments and tributaries of the Missouri River and Yellowstone River Headwaters in the State of Montana as components of the National Wild and Scenic Rivers System to preserve and protect for present and future generations the outstandingly remarkable values of each stream and tributary.3.DefinitionsIn this Act:(1)Covered segmentThe term covered segment means a river segment designated by paragraphs (231) through (250) of section 3(a) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)) (as added by section 4(a)).(2)Indian TribeThe term Indian Tribe has the meaning given the term Indian tribe in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304).(3)Secretary concernedThe term Secretary concerned means—(A)the Secretary of the Interior, with respect to a covered segment under the jurisdiction of the Secretary of the Interior; and(B)the Secretary of Agriculture, with respect to a covered segment under the jurisdiction of the Secretary of Agriculture.(4)StateThe term State means the State of Montana.4.Designation of wild and scenic river segments(a)In generalSection 3(a) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)) is amended by adding at the end the following:(231)Smith river, montanaThe portion of the Smith River consisting of the approximately 24-mile segment from the confluence of Tenderfoot Creek downstream to the confluence of Deep Creek, to be administered by the Secretary of Agriculture as a scenic river.(232)Tenderfoot creek, montanaThe portion of Tenderfoot Creek consisting of the approximately 21-mile segment from the confluence with Iron Mines Creek downstream to the confluence with the Smith River, to be administered by the Secretary of Agriculture as a scenic river.(233)Gallatin river, montanaThe portion of the Gallatin River in the State of Montana consisting of the approximately 39-mile segment from the Yellowstone National Park boundary downstream to the confluence of Spanish Creek, to be administered by the Secretary of Agriculture as a recreational river.(234)Hyalite creek, montanaThe portion of Hyalite Creek consisting of the approximately 6-mile segment from the source in the Gallatin Range downstream to Hyalite Reservoir, to be administered by the Secretary of Agriculture as a scenic river.(235)Taylor creek, montanaThe portion of Taylor Creek consisting of—(A)the approximately 3-mile segment from the source in the Madison Range downstream to the Lee Metcalf Wilderness boundary, to be administered by the Secretary of Agriculture as a wild river; and(B)the approximately 15-mile segment from the Lee Metcalf Wilderness boundary downstream to the Gallatin River, to be administered by the Secretary of Agriculture as a recreational river, with the boundary of the corridor flowing through the private land of Nine Quarter Circle Ranch being the ordinary high water mark. (236)Madison river, montanaThe portions of the Madison River in the State of Montana, consisting of—(A)the approximately 2-mile segment from the Yellowstone National Park boundary to the inlet in the Madison arm of Hebgen Lake, to be administered by the Secretary of Agriculture as a scenic river;(B)the approximately 37-mile segment from 2,000 feet downstream of the Hebgen Lake Dam downstream to the point at which the river leaves Bureau of Land Management land at the north boundary of T. 8 S., R. 1 W., sec. 10, approximately 1 mile north of the confluence of Cherry Creek, to be administered by the Secretary of Agriculture and the Secretary of the Interior as a recreational river;(C)the approximately 7-mile segment from 800 feet downstream of Madison Dam Powerhouse downstream to the Lee Metcalf Wilderness boundary, to be administered by the Secretary of the Interior as a wild river; and(D)the approximately 7-mile segment from the Lee Metcalf Wilderness Boundary downstream to the Bureau of Land Management boundary at the Black’s Ford Fishing Access Site, to be administered by the Secretary of the Interior as a recreational river.(237)Bear creek, montanaThe portions of Bear Creek consisting of—(A)the approximately 2-mile segment from the source downstream to the Absaroka-Beartooth Wilderness boundary, to be administered by the Secretary of Agriculture as a wild river; and(B)the approximately 7-mile segment from the Absaroka-Beartooth Wilderness boundary to the confluence with the Yellowstone River, to be administered by the Secretary of Agriculture as a recreational river.(238)Boulder river, montanaThe portions of the Boulder River consisting of—(A)the approximately 3-mile segment from the source in the Absaroka-Beartooth Wilderness downstream to the Absaroka-Beartooth Wilderness boundary, to be administered by the Secretary of Agriculture as a wild river; and(B)the approximately 30-mile segment from the Absaroka-Beartooth Wilderness boundary downstream to the Custer Gallatin National Forest boundary downstream of Natural Bridge Falls, to be administered by the Secretary of Agriculture as a recreational river.(239)Hellroaring creek, montanaThe portion of Hellroaring Creek consisting of the approximately 19-mile segment from the source in the Absaroka-Beartooth Wilderness downstream to the Custer Gallatin National Forest boundary, to be administered by the Secretary of Agriculture as a wild river.(240)Lake fork rock creek, montanaThe portions of Lake Fork Rock Creek consisting of—(A)the approximately 11-mile segment from the source in the Absaroka-Beartooth Wilderness downstream to the Absaroka-Beartooth Wilderness boundary, to be administered by the Secretary of Agriculture as a wild river; and(B)the approximately 2-mile segment from the Absaroka-Beartooth Wilderness boundary to the confluence with Rock Creek, to be administered by the Secretary of Agriculture as a recreational river.(241)Rock creek, montanaThe portion of Rock Creek in the State of Montana consisting of the approximately 14-mile segment from the border between the States of Montana and Wyoming to the Custer Gallatin National Forest boundary, to be administered by the Secretary of Agriculture as a recreational river.(242)Slough creek, montanaThe portion of Slough Creek consisting of the approximately 19-mile segment from the source in the Absaroka-Beartooth Wilderness downstream to the Custer Gallatin National Forest boundary, to be administered by the Secretary of Agriculture as a wild river.(243)Stillwater river, montanaThe portions of the Stillwater River consisting of—(A)the approximately 26-mile segment from the source in the Absaroka-Beartooth Wilderness downstream to the Wilderness boundary, to be administered by the Secretary of Agriculture as a wild river; and(B)the approximately 3-mile segment from the Absaroka-Beartooth Wilderness boundary downstream to Flume Creek, to be administered by the Secretary of Agriculture as a recreational river.(244)West boulder river, montanaThe portion of the West Boulder River consisting of the approximately 11-mile segment from the source in the Absaroka-Beartooth Wilderness downstream to the Wilderness boundary, to be administered by the Secretary of Agriculture as a wild river.(245)West fork stillwater river, montanaThe portion of the West Fork Stillwater River consisting of the approximately 14-mile segment from the source in the Absaroka-Beartooth Wilderness downstream to the Absaroka-Beartooth Wilderness boundary, to be administered by the Secretary of Agriculture as a wild river.(246)West fork of rock creek, montanaThe portions of West Fork of Rock Creek consisting of—(A)the approximately 9-mile segment from the source in the Absaroka-Beartooth Wilderness downstream to the Absaroka-Beartooth Wilderness boundary, to be administered by the Secretary of Agriculture as a wild river; and(B)the approximately 11-mile segment from the Absaroka-Beartooth Wilderness boundary downstream to the Custer Gallatin National Forest boundary, to be administered by the Secretary of Agriculture as a recreational river.(247)Yellowstone river, montanaThe portion of the Yellowstone River in the State of Montana, consisting of the approximately 19-mile segment from the Yellowstone National Park boundary in Gardiner, Montana, downstream to the confluence with Rock Creek at the Cabella Fishing Access Site, to be administered by the Secretary of Agriculture and the Secretary of the Interior as a recreational river.(248)Cabin creek, MontanaThe portions of Cabin Creek in the State of Montana, consisting of—(A)the approximately 6.3-mile segment from the source in the Madison Range downstream to the fish barrier, to be administered by the Secretary of Agriculture as a wild river; and(B)the approximately 1-mile segment from the fish barrier downstream to the confluence with the Madison River, to be administered by the Secretary of Agriculture as a recreational river, subject to the condition that the designation of the segment shall not preclude maintenance or management of the fish barrier by cooperating Federal and State agencies.(249)Middle fork of cabin creek, MontanaThe portion of the Middle Fork of Cabin Creek in the State of Montana, consisting of the approximately 5.1-mile segment from the source in the Madison Range downstream to the confluence with Cabin Creek, to be administered by the Secretary of Agriculture as a wild river.(250)Clarks fork of the yellowstone river, MontanaThe portions of the Clarks Fork of the Yellowstone River in the State of Montana, consisting of—(A)the approximately 0.5-mile segment from Broadwater River downstream to the Absaroka-Beartooth Wilderness boundary, to be administered by the Secretary of Agriculture as a scenic river; and(B)the approximately 2.1-mile segment from Absaroka-Beartooth Wilderness boundary downstream to the Montana-Wyoming State line, to be administered by the Secretary of Agriculture as a wild river..(b)Consent of owner of land requiredNo land or interest in land located within the boundary of a covered segment may be acquired by the Secretary concerned without the consent of the owner of the land or interest in land.(c)Effect of designationsNothing in this Act or an amendment made by this Act affects valid existing rights, including—(1)Federal, Tribal, and interstate water compacts in existence on the date of enactment of this Act (including full development of any apportionment made in accordance with the compacts);(2)water rights in the State; and(3)water rights held by the United States.(d)Authorization of appropriationsThere are authorized to be appropriated such sums as are necessary to carry out this Act (including the amendments made by this Act). 